DETAILED ACTION
This action is responsive to the application No. 17/066,412 filed on October 08, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention and Species 5 reading on Fig. 5 in the reply filed on 09/06/2022 is acknowledged.  Accordingly, pending in this Office action are claims 1, 2, 4-7 and newly added claims 21-34.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 21, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senn (US 2016/0254397).

Regarding Claim 1, Senn (see, e.g., Figs. 1, 8), teaches an optical package structure, comprising:
a sensor 106 (see, e.g., par. 0019);
an optical component 101 directly contacting the sensor 106, an interfacial area being defined by a contacting region of the optical component 101 and the sensor 106 (see, e.g., pars. 0019, 0022); and
a fixing element 123 disposed outside of the interfacial area for bonding the optical component 101 and the sensor 106 (see, e.g., par. 0027).  

Regarding Claim 2, Senn teaches all aspects of claim 1.  Senn (see, e.g., Figs. 1, 8), teaches that the fixing element 123 directly contacts a first surface (i.e., side surface) of the sensor 106.  

Regarding Claim 4, Senn teaches all aspects of claim 1.  Senn (see, e.g., Figs. 1, 8), teaches that the fixing element 123 is composed of a material that is substantially opaque to a peak wavelength emitted or to be received by the sensor 106 (see, e.g., par. 0027). 

Regarding Claim 5, Senn teaches all aspects of claim 1.  Senn (see, e.g., Figs. 1, 8), teaches:
a blocking layer 120 surrounding the optical component 101, wherein the blocking layer 120 is substantially opaque to a peak wavelength emitted or to be received by the sensor 106 (see, e.g., pars. 0006, 0024).  

Regarding Claim 6, Senn teaches all aspects of claim 5.  Senn (see, e.g., Figs. 1, 8), teaches that the optical component 101 comprises a lens module 104 and a housing 105 surrounding the lens module 104, wherein the blocking layer 120 directly contacts the housing 105. 

Regarding Claim 21, Senn teaches all aspects of claim 1.  Senn (see, e.g., Figs. 1, 8), teaches that the sensor 106 further comprises a second surface (i.e., top surface) angled with the first surface (i.e., side surface), the optical component 101 is disposed on the second surface of the sensor 106, and the fixing element 123 directly contacts the second surface of the sensor 106.  

Regarding Claim 25, Senn (see, e.g., Figs. 1, 8), teaches, an optical package structure, comprising:
a sensor 106 (see, e.g., par. 0019);
an optical component 101 directly contacting the sensor 106, an interfacial area being defined by a contacting region of the optical component 101 and the sensor 106 (see, e.g., pars. 0019, 0022); and
a fixing element 123 around a circumference of the optical component 101 for bonding the optical component 101 and the sensor 106 (see, e.g., pars. 0004-005, 0027).  

Regarding Claim 26, Senn teaches all aspects of claim 25.  Senn (see, e.g., Figs. 1, 8), teaches that the optical component 101 comprises a first surface 112 in contact with a sensing surface of the sensor 106 (see, e.g., par. 0027).  

Regarding Claim 27, Senn teaches all aspects of claim 25.  Senn (see, e.g., Figs. 1, 8), teaches that the optical component 101 comprises a lens module 104 (see, e.g., par. 0019).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 22, 23, 25, and 28-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2021/0133420).

Regarding Claim 1, Xu (see, e.g., Figs. 4-5), teaches an optical package structure, comprising:
a sensor 310 (see, e.g., par. 0114);
an optical component 350 directly contacting the sensor 310, an interfacial area being defined by a contacting region of the optical component 350 and the sensor 310 (see, e.g., par. 0129); and
a fixing element 390 disposed outside of the interfacial area for bonding the optical component 350 and the sensor 310 (see, e.g., par. 0126).

Regarding Claim 2, Xu teaches all aspects of claim 1.  Xu (see, e.g., Figs. 4, 5, 10), teaches that the fixing element 390 directly contacts a first surface (i.e., side surface) of the sensor 310.  

Regarding Claim 5, Xu teaches all aspects of claim 1.  Xu (see, e.g., Figs. 4-), teaches:
a blocking layer 321 surrounding the optical component 350, wherein the blocking layer 321 is substantially opaque to a peak wavelength emitted or to be received by the sensor 310 (see, e.g., par. 0107).

Regarding Claim 7, Xu teaches all aspects of claim 1.  Xu (see, e.g., Figs. 4, 5, 10), teaches:
an outer casing 330/331 surrounding the optical component 350, wherein an inner surface of the outer casing 330/331 comprises a step profile proximate to the interfacial area, the step profile being configured to accommodate the fixing element 390.

Regarding Claim 22, Xu teaches all aspects of claim 5.  Xu (see, e.g., Figs. 4-5), teaches that the fixing element 390 is spaced apart from the optical component 350 by the blocking layer 321.

Regarding Claim 23, Xu teaches all aspects of claim 22.  Xu (see, e.g., Figs. 4-5), teaches that the blocking layer 321 directly contacts the fixing element 390.

Regarding Claim 25, Xu (see, e.g., Figs. 4, 5, 10), teaches, an optical package structure, comprising:
a sensor 310 (see, e.g., par. 0114);
an optical component 350 directly contacting the sensor 310, an interfacial area being defined by a contacting region of the optical component 350 and the sensor 310 (see, e.g., pars. 0129); and
a fixing element 390 around a circumference of the optical component 350 for bonding the optical component 350 and the sensor 310 (see, e.g., par. 0126).

Regarding Claim 28, Xu teaches all aspects of claim 25.  Xu (see, e.g., Figs. 4, 5, 10), teaches that the fixing element 390 is spaced apart from the optical component 350 by a void (see, e.g., Fig. 4, void over element 390).

Regarding Claim 29, Xu teaches all aspects of claim 28.  Xu (see, e.g., Figs. 4,5, 10), teaches that a portion (see, e.g., Fig. 10, left portion of a lateral surface of the optical component 350 (450) is exposed to the void.

Regarding Claim 30, Xu (see, e.g., Figs. 4-5), teaches an optical package structure, comprising:
a sensor 310 (see, e.g., par. 0114);
an optical component 350 directly contacting the sensor 310, an interfacial area being defined by a contacting region of the optical component 350 and the sensor 310 (see, e.g., par. 0129);
a fixing element 390 for bonding the optical component 350 and the sensor 310 (see, e.g., par. 0126); and
an outer casing 330/331 around the optical component 350, wherein an inner surface of the outer casing 330331 comprises a step profile proximate to the interfacial area, the step profile being configured to accommodate the fixing element 390, and the fixing element 390 directly contacts the outer casing 330/331 (see, e.g., par. 0115).  

Regarding Claim 31, Xu teaches all aspects of claim 30.  Xu (see, e.g., Figs. 4-5), teaches that the fixing 390 element directly contacts the sensor 310 and the step profile of the inner surface of the outer casing 330/331.  

Regarding Claim 32, Xu teaches all aspects of claim 30.  Xu (see, e.g., Figs. 4-5), teaches that the outer casing 330/331 is composed of a material that is substantially opaque to a peak wavelength emitted or to be received by the sensor 310 (see, e.g., par. 0115).  

Regarding Claim 33, Xu teaches all aspects of claim 30.  Xu (see, e.g., Figs. 4-5), teaches a blocking layer 321 around the optical component 310, wherein the outer casing 330/331 is around the blocking layer 321.  

Regarding Claim 34, Xu teaches all aspects of claim 33.  Xu (see, e.g., Figs. 4-5), teaches that the outer casing 330/331 directly contacts the blocking layer 321.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814